Citation Nr: 0602215	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to service connection for a right leg 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision of April 2003.  In June 
2005, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).

The veteran's initial notice of disagreement also included 
the issue of service connection for post-traumatic stress 
disorder (PTSD), but this claim was subsequently granted by a 
January 2004 rating decision.  That decision was a complete 
grant of benefits with respect to the issue of service 
connection for PTSD. See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Subsequently, the veteran submitted a 
notice of disagreement with the issue of the rating assigned 
for PTSD, but failed to perfect his appeal with the timely 
submission of a substantive appeal.    Therefore, that issue 
is not currently before the Board.  38 C.F.R. §§ 20.200, 
20.202 (2005).   

The claim of service connection for a right leg disability is 
remanded to the Appeals Management Center (AMC) for further 
development, as specified in the REMAND that follows the 
decision.


FINDINGS OF FACT

1.  The veteran perfected an appeal of an RO denial of 
service connection for a left leg disability.  

2.  At a Travel Board hearing in June 2005, the veteran 
expressed his desire to withdraw the issue of service 
connection for a left leg disability.  The veteran's 
testimony was transcribed into a written document.

3.  Residuals of reported inservice dental trauma have not 
been shown.


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for 
a left leg disability, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).

2.  Residuals of dental trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left leg disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.

At his Travel Board hearing before the undersigned, the 
veteran testified that it was his right leg that was injured 
in service, not his left leg.  He said he no longer wished to 
pursue an appeal as to the issue of service connection for a 
left leg disability.  Review of the file discloses that in 
May 2002, the veteran filed a claim for service connection 
for a leg disability.  In the VCAA notification letter sent 
to him in September 2002, he was specifically requested 
identify which leg he had been injured.  He did not respond, 
and in April 2003, the RO denied service connection for a leg 
disability.  In June 2003, a notice of disagreement was 
received, which, again, identified simply a leg disability.  
For unknown reasons, the statement of the case specified a 
left leg disability as the issue.  The veteran again 
identified simply a leg disability in his substantive appeal 
received in March 2004.

However, at an informal conference with a Decision Review 
Officer in April 2004, the disability was referred to as a 
left leg disability, and the issue was reported as such in a 
February 2005 supplemental statement of the case.  
Nevertheless, at his hearing before the undersigned, the 
veteran said that this had all been a mistake; that it was 
his right leg he had injured in service.  He said he did not 
wish to pursue his appeal as to the issue of service 
connection for a left leg disability.  Thus, the appellant 
has withdrawn the appeal as to the issue of service 
connection for a left leg disability, and no allegations of 
errors of fact or law remain for appellate consideration as 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Service connection for residuals of dental trauma

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in June 2005; private 
medical records dated in 1974, and from 1981 to 1992; the 
report of a VA examination conducted in May 1992; VA medical 
records dated from 1996 to 2005, and a statement submitted on 
the veteran's behalf from his brother in 2004.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on her behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the appellant's claim.  

The veteran contends that during service, he was hit on the 
mouth with the butt of a rifle.  In essence, he contends that 
the initial impact loosened or weakened two of his teeth, 
which eventually had to be removed and replaced with a 
bridge.  He also had to have a root canal and has numbness in 
his gums, all of which he believes resulted from the injury 
in service.  He states that he has a hole beneath his gums, 
and lumps underneath his tongue, on the bottom of his jaw, 
which are due to the trauma.  He states that the various 
dental problems continue to progress, and he feels he will 
soon lose his teeth.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  In general, conditions including replaceable missing 
teeth will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381.  When service connection is 
warranted, it will be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  In general, a 
veteran with a service-connected noncompensable dental 
condition is classified as Class II, and entitled to one-time 
treatment for the condition, if application is made within a 
certain time period after service.  38 C.F.R. § 3.381(b).  

However, if the dental condition is due to combat wounds or 
service trauma, the veteran is eligible for Class II(a) 
treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.  

Service medical records are unavailable in this case.  Where 
service medical records are unavailable, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  However, in this case, the 
veteran states that he was not treated in service for the 
dental trauma, and that the symptoms appeared later; thus, 
even if available, service medical records would likely be of 
little significance.  

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The evidence establishes that the veteran, who was awarded 
the Combat Infantryman Badge, served in combat during the 
Korean Conflict.  However, he has not provided any specific 
information as to whether his reported dental trauma was 
incurred during combat.  He indicated, at his hearing, that 
the blow was inflicted by a Sergeant, but did not indicate 
whether this was in combat.  

Whether or not the injury was sustained in combat, however, 
there is no competent medical evidence of residuals of this 
injury.  The veteran indicated that he was not treated in 
service for the injury, and that it was not until later that 
he lost his two teeth and received treatment.  In support of 
his claim, he submitted a statement, received in July 2004, 
from his brother, who wrote that he recalled that in about 
1954 or 1955, the veteran showed him a scar on his bottom lip 
and chin, where he was hit by a rifle butt during the Korean 
war.  

However, this statement was based on recollections of events 
that reportedly occurred 50 years earlier, when the writer 
was a child.  There is no contemporaneous evidence of the 
presence of a scar on the bottom lip and chin until observed 
at the Board hearing by the VA employee who was assisting the 
veteran in the hearing.  In particular, none of the medical 
records, including the private medical records dated in 1974, 
and from 1981 to 1992, the report of a general medical VA 
examination in May 1992, or the extensive VA medical records 
dated from 1996 to 2005, indicate the presence of a dental 
disability, or a scar on the chin and lower lip.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain events.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
general, a lay person is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Likewise, he is not competent to state 
that any current disability is due to the dental trauma.  In 
this regard, the veteran states that the symptoms requiring 
treatment, such as loss of teeth, holes in the gums, and 
lumps under the tongue, did not appear until some period of 
time after the trauma.  

Further, there is no medical evidence of the current presence 
of any residuals of inservice dental trauma.  Without a 
disability, there can be no entitlement to service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
While the veteran attempted to exhibit his symptoms at his 
hearing, neither the Board nor the veteran possesses the 
necessary medical expertise to determine the presence of a 
medical or dental disability. See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  Moreover, neither the Board nor 
the veteran possesses the requisite competence to determine 
that a scar, if any, dates back to service in the 1950s.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

There is no contemporaneous mention of dental trauma until 47 
years after service, and the absence of any mention of such 
event, or of pertinent abnormal findings, in any of the 
available, identified medical records during the same time 
period, weighs against the claim.  The veteran as also failed 
to provide, or authorize the release of, records of treatment 
for the claimed condition.  Moreover, he is not competent to 
provide evidence of a nexus between his reported inservice 
injury, and dental conditions which developed some time 
later.  In addition, the veteran's current recollections 
regarding the injury and subsequent conditions he feels are 
due to the injury have been somewhat vague; while consistent 
with the significant passage of time, the lack of specificity 
does not lend support to the veteran's claim.  In view of the 
above factors, the Board finds that the preponderance of the 
evidence is against the claim.  The evidence establishes that 
a dental disorder was not present in service, or due to any 
inservice dental trauma.  As the evidence is not in 
equipoise, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in March 2004.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of other correspondence such as the notification of 
the rating decision on appeal and the statement of the case, 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

The RO's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case, and he was 
otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claim.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claim.  When considering the notification letters, the 
rating decision on appeal, and the statement of the case, as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records have been 
determined to be unavailable.  VA and private medical records 
identified by the veteran are in the file.  Although the 
veteran indicated at his hearing that there may be private 
dental records available, from a dentist whose name he could 
not recall at that time, he did not subsequently provide 
those records, or identify the location of the records, 
despite having been advised to do so at the hearing.  The 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board recognizes the heightened duty to assist mandated 
by the unavailability of service medical records in this 
case.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Cuevas v. Principi, 3 Vet.App. 542 (1992).  Nevertheless, in 
view of the absence of any contemporaneous mention of dental 
trauma until 47 years after service, and the failure of the 
veteran to provide (or sufficiently identify) any medical 
evidence of the presence of such a dental disability, the 
Board finds that, in these circumstances, an examination is 
not warranted.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (holding that some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.).  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

As to the issue of service connection for a left leg 
disability, the appeal is dismissed.

Service connection for residuals of dental trauma is denied.




REMAND

In an April 2003 decision, the RO denied the veteran's claim 
of service connection for a leg disability.  The veteran 
filed a timely notice of disagreement.  He was later 
furnished a statement of the case, which referred to his left 
leg.  He has made it very clear that he is only interested in 
service connection for a right leg disability.  As the 
veteran has not yet been furnished with an initial statement 
of the case with regard to the right leg, appropriate action 
must be taken.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The RO should issue the veteran a 
statement of the case with respect to his 
claim of service connection for a right 
leg disability, to include notification 
of the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


